NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/19/2022 has been entered. Claims 1-2, 5-14, and 16-19 are pending in this application. Applicant’s amendments to the claims have overcome the objections and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 10/20/21.

Reasons for Allowance
Claims 1-2, 5-14, and 16-19 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a charger configured for electrical communication with a power source, the charger comprising first and second charging contacts disposed on an upper surface, wherein the first charging contact is configured as a charging pin and the second charging contact is configured as a charging ring, the charging pin being disposed proximate the center of the charging ring; an electric light source removably couplable to, and configured for electrical communication with, the charger, the electric light source comprising a lighting element, the electric light source comprising first and second electric contacts disposed on a bottom surface; a light source holder removably couplable to the electric light source, wherein, when the electric light source is removably coupled to the 
The closet prior art, ELLIS (2009/0303702), does not include the combination of all the claimed limitations above, specifically the first charging contact is configured as a charging pin, the second charging contact is configured as a charging ring, the charging pin being disposed proximate the center of the charging ring, the electric light source including first and second electric contacts disposed on a bottom surface, the first charging contact contacts the first electric 
In other words, the prior art taken as a whole does not show or suggest the combination of how the charger connects with the electric light source (the details of the charging pin, the charging ring, the first and second electric contacts, and magnetic polarities, and the magnetic attraction force causing a retracted and extended position), the details of the guide on the top surface of the electric light source, and the details of the magnet under the top surface of the electric light source as claimed. Because the prior art of record taken as a whole fails to disclose 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 14 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an electric lighting system comprising: a plurality of lighting modules, the plurality lighting modules comprising a primary lighting module and at least one secondary lighting module, each lighting module of the plurality of lighting modules comprising: an electric light source comprising a lighting element, the electric light source removably couplable to, and configured for electrical communication with a plurality of charging platforms, the electric light source comprising first and second electric contacts disposed on a bottom surface; a light source holder; and a controller configured for wireless communication; and a group charging station configured for electrical communication with a power source, the group charging station comprising the plurality of charging platforms, each charging platform configured for electrical communication with the group charging station, wherein: at least one of the charging platforms comprises first and second charging contacts disposed on an upper surface, wherein the first charging contact is configured as a charging pin and the second charging contact is configured as a charging ring, the charging pin being disposed proximate the center of the charging ring; when the charging pin is brought proximate the first electric contact, a magnetic attraction force between the charging pin and the first electric contact causes the charging pin to transition from a retracted position to 
combination of all the claimed limitations above, specifically the first charging contact is configured as a charging pin, the second charging contact is configured as a charging ring, the charging pin being disposed proximate the center of the charging ring, the electric light source including first and second electric contacts disposed on a bottom surface, the first charging contact contacts the first electric contact and the second charging contact contacts the second electric contact, contact between the first charging contact and the first electric contact allows electrical communication between the first charging contact and the first electric contact, contact between the second charging contact and the second electric contact allows electrical communication between the second charging contact and the second electric contact, the charging pin and the first electric contact have opposing magnetic polarities, when the charging pin is brought proximate the first electric contact, a magnetic attraction force between the charging pin and the first electric contact causes the charging pin to transition from a retracted position to an extended position such that, when in the extended position, the charging pin is in electrical communication with the first electric contact, the electric light source includes a top surface, at least one magnet disposed on an underside of the top surface, the top surface having at least one guide disposed thereon, the at least one guide positioned between (i) inner and outer perimeters of the top surface and (ii) first and second angular positions, the second angular position being a first clockwise distance from the first angular position, the at least one magnet positioned (a) between inner and outer perimeters of the underside of the top surface and (b) at a third angular position proximate to the first or second angular position as required by the claim and there is no motivation absent the applicant' s own disclosure to modify the ELLIS reference in the manner required by the claims. 
combination of how the charger connects with the electric light source (the details of the charging pin, the charging ring, the first and second electric contacts, and magnetic polarities, and the magnetic attraction force causing a retracted and extended position), the details of the guide on the top surface of the electric light source, and the details of the magnet under the top surface of the electric light source as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 19, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an electric lighting system comprising: a plurality of lighting modules, each lighting module of the plurality of lighting modules comprising: an electric light source comprising a lighting element, the electric light source removably couplable to, and configured for electrical communication with a plurality of charging platforms, the electric light source comprising first and second electric contacts disposed on a bottom surface; a light source holder removably couplable to the electric light source; and a controller configured for wireless communication; and a group charging station comprising: the plurality of charging platforms, each charging platform configured for electrical communication with the group charging station, and wherein each electric light source is configured for electrical communication with each charging platform; and a master controller configured to (i) receive 
The closet prior art, ELLIS (2009/0303702), does not include the combination of all the claimed limitations above, specifically the first charging contact is configured as a charging pin, the second charging contact is configured as a charging ring, the charging pin being disposed proximate the center of the charging ring, the electric light source including first and second electric contacts disposed on a bottom surface, the first charging contact contacts the first electric contact and the second charging contact contacts the second electric contact, contact between the first charging contact and the first electric contact allows electrical communication between the first charging contact and the first electric contact, contact between the second charging contact and the second electric contact allows electrical communication between the second charging contact and the second electric contact, the charging pin and the first electric contact have opposing magnetic polarities, when the charging pin is brought proximate the first electric contact, a magnetic attraction force between the charging pin and the first electric contact causes the charging pin to transition from a retracted position to an extended position such that, when in the extended position, the charging pin is in electrical communication with the first electric contact, the electric light source includes a top surface, at least one magnet disposed on an underside of the top surface, the top surface having at least one guide disposed thereon, the at least one guide positioned between (i) inner and outer perimeters of the top surface and (ii) first and second angular positions, the second angular position being a first clockwise distance from the first angular position, the at least one magnet positioned (a) between inner and outer perimeters of the underside of the top surface and (b) at a third angular position proximate to the 
In other words, the prior art taken as a whole does not show or suggest the combination of how the charger connects with the electric light source (the details of the charging pin, the charging ring, the first and second electric contacts, and magnetic polarities, and the magnetic attraction force causing a retracted and extended position), the details of the guide on the top surface of the electric light source, and the details of the magnet under the top surface of the electric light source as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875